Derrick Wayne Jackson v. The State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-327-CR

Â Â Â Â Â DERRICK WAYNE JACKSON,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellant
Â Â Â Â Â v.

Â Â Â Â Â THE STATE OF TEXAS,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Appellee
 

From the 54th District Court
McLennan County, Texas
Trial Court # 97-947-C
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

MEMORANDUM OPINION
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 

Â Â Â Â Â Â Appellant Derrick Wayne Jackson pleaded guilty to the offense of murder.  See Tex. Pen.
Code Ann. Â§ 19.02 (Vernon 1994).  On May 21, 1998, the court sentenced Jackson to twenty-five
yearsâ imprisonment, pursuant to the Stateâs plea recommendation.
Â Â Â Â Â Â Jackson did not file a motion for new trial.  His pro se notice of appeal is postmarked June
25, thirty-five days after the court imposed his sentence.  Thus, his notice of appeal is untimely.

See Tex. R. App. P. 26.2(a)(1); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App. 1993). 
Because Jackson did not timely file his notice of appeal, we lack jurisdiction over the appeal.  Id. 
Accordingly, we dismiss the appeal for want of jurisdiction.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â PER CURIAM

Before Chief Justice Davis, 
Â Â Â Â Â Â Â Â Â Â Â Â Justice Cummings, and
Â Â Â Â Â Â Â Â Â Â Â Â Justice Vance
Dismissed for want of jurisdiction
Opinion delivered and filed October 28, 1998
Do not publish

pt;font-family:"CG Times"'>Texas
Trial Court # 01-230-B
Â 

MEMORANDUM 
Opinion

Â 



Â Â Â Â Â Â Â Â Â  Appellant
filed a motion to dismiss the appeal in the above cause.Â  It complies with the appropriate appellate
rule.Â  Tex.
R. App. P. 42.1(a)(1).
Â Â Â Â Â Â Â Â Â  The
appeal is dismissed, and costs are taxed against Appellant.Â  Tex.
R. App. P. 42.1(d).

Â 
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  TOM
GRAY
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Chief
Justice
Â 
Before Chief Justice Gray,
Â Â Â Â Â Â Â Â Â  Justice Vance, and
Â Â Â Â Â Â Â Â Â  Justice Reyna
Appeal dismissed
Opinion delivered and filed September
 22, 2004
[CV06]